Citation Nr: 1727197	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-11 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a separate compensable rating for instability of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to October 1945, including World War II.  He received various decorations evidencing combat, including the Purple Heart medal.

This matter on appeal before the Board of Veterans' Appeals (Board) arises from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a June 2015 decision, the Board, in pertinent part, determined that the Veteran was not entitled to a separate ratings for instability of his service connected left knee under Diagnostic Code 5257.  In August 2015, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).
 
Pursuant to an August 2016 Joint Motion for Partial Remand, the Court vacated the June 2015 Board decision to the extent that it denied separate ratings under Diagnostic Codes 5311 and 5257 and entitlement to a total disability rating based upon individual unemployability (TDIU) for actions consistent with the terms of the Joint Motion.  The appeal as to the remaining issue was dismissed.

In a September 2016 decision, the Board restored a separate 10 percent rating for residuals of a shell fragment wound of the left knee, Diagnostic Code 5311, and remanded the claims of entitlement to a separate compensable rating for instability of the left knee (Diagnostic Code 5257) and TDIU for further development.  The Board noted that although the October 2015 rating decision that denied the claim for TDIU was not appealed such a claim for TDIU rating is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board found that the TDIU claim was a part of the claim for an increased rating on appeal.

In a March 2017 rating decision, entitlement to TDIU was granted.  As that is a full grant of the benefit sought as to that matter, it is no longer on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1.  For the period prior to November 17, 2014, the Veteran's left knee disability includes slight instability. 

2.  For the period beginning on November 17, 2014, the evidence does not support a finding of recurrent subluxation or lateral instability of the left knee.


CONCLUSIONS OF LAW

1.  For the period prior to November 17, 2014, the criteria for a separate 10 percent rating for left knee instability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.71a, Diagnostic Code 5257 (2016).  

2.  For the period beginning on November 17, 2014, the criteria for a separate compensable rating for instability of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.71a, Diagnostic Code 5257 (2016).  





REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by a letter dated in January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The duty to assist the Veteran in the development of his claim has also been met.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records, VA treatment records and private treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Also, the Veteran was afforded VA compensation and pension examinations in January 2010, November 2014, September 2015 and January 2017.  The Board finds that the VA examination reports are adequate to decide the merits of the case because the VA examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the VA examination reports set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinions.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances. . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Separate Compensable Rating for Left Knee Instability

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation, as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a question arises as to which of two ratings apply under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

In this case, the Veteran's service-connected left knee disability is currently assigned a 60 percent disability rating under 38 C.F.R. § 4.71a, DC 5055 (2016), which is applicable to prosthetic replacement of the knee joint (prosthesis).  However, the Veteran asserts that he is also entitled to a separate compensable rating for instability of the left knee under 38 C.F.R. § 4.71a, DC 5257 (2016).  

Under DC 5257, a 10 percent rating is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2016).  Since Diagnostic Code 5257 is based on instability and subluxation, and not limitation of motion, consideration of additional functional loss sustained by virtue of other limiting factors is not required.  38 C.F.R. §§ 4.40, 4.45 (2016); See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The terms "slight", "moderate", and "severe", as used in the various DCs, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the extent that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).

A November 2009 primary care note reflects that the Veteran has a history of a total knee replacement.  At the time, he denied weakness and swelling of the joints.  

A January 2010 VA examination reflects that the Veteran reported that he was unable to stand or walk without pain, and that his knee gave away, resulting in a fall and fracturing his hip.  He further indicated that as a result of in-service muscle injuries, he has had loss of strength, easy fatigability, pain and impairment of coordination.  He also expressed a fear of falling due to his fall, which he attributed to his "unreliable knee."  He stated that he used a cane or walker daily, and that he was unable to keep up with his normal work requirements because he could not walk or stand more than a few minutes.  

On physical examination, the Veteran's posture was normal.  He walked with an antalgic gait.  In regards to a tandem gait, his walk is abnormal, which can be described as unable to keep balance.  The VA examiner further indicated that he required a cane for ambulation, for the purpose of stability.  There was tenderness of the left knee.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment or drainage.  Additionally, there was no subluxation.  There was crepitus.  There was no genu recurvatum and locking pain and no ankylosis.  The anterior and posterior cruciate ligaments stability test of the left knee was abnormal with slight instability; and the medial and lateral collateral ligaments stability test of the left knee was abnormal with slight instability.  The medial and lateral meniscus test of the left knee is within normal limits.

In an April 2011 Primary Care Nurse Assessment, a Fall Risk Assessment Output Report reflects that that the Veteran had no reports of a fall within the prior 12 months.  The report further indicated that the Veteran was worried that he might fall because of a bad knee, he had fallen three years prior (in 2008), and he was using a cane to walk.  An observation of the Veteran's walk/mobility was reported as "essentially normal."  

In his April 2011 substantive appeal, the Veteran reported that his left knee gives way, which causes him to fall, and that such a fall resulted in a broken left femur.  Medical evidence of record confirms that the Veteran sustained a left intertrochanteric femur fracture in April 2008.  

In a June 2011 VA Form 646 Statement of Accredited Representative, the Veteran's, through his representative, asserted that the Veteran's history shows pain and instability.  

In this case, the Board finds that the criteria for a separate 10 percent disability rating have been met for slight instability of the left knee for the period prior to November 17, 2014.  

A November 2014 VA examination reflects that the Veteran reported that his left knee continued to "give out" and cause falls.  The Veteran reported 5 falls over the previous two years due to his left knee condition.  He stated that one fall resulted in left femur fracture.  The Veteran described functional loss as "left knee giv[ing] out" occasionally.  On ROM testing of the left knee, the VA examiner indicated that she was unable to indicate without mere speculation, whether pain, weakness, fatigability or incoordination significantly limited functional ability with limited use over a period of time.  The VA examiner explained that because she found that the knee "giving out" was the worst reported functional loss, the knee did not 'give out" during this examination, and the examination was neutral in addressing this functional loss.  Joint stability testing reflects that there was no history of recurrent subluxation or lateral instability of the left leg.  Although the examiner noted a box of joint instability on testing, anterior instability, posterior instability, medial instability, and lateral instability were all found to be normal.

A September 2015 VA examination reflects that the Veteran described flare-ups of his left knee, with several falls, his knee collapsing and being unable to walk without 2 canes or wheeled walker.  On examination, the VA examiner found additional factors contributing to disability included instability of station, disturbance of locomotion and interference with standing.  However, on testing for joint stability, there was no joint instability of the left knee.  Joint stability testing was normal.   The VA examiner also found that his history of TKR surgery from July 2005 reflected chronic residuals consisting of severe painful motion or weakness.

A January 2017 VA examination reflects that the Veteran reported that he had no problems with the left knee, and that he relies on the left knee to support him most of the time.  He also denied having pain or instability associated with the left knee condition.  The examiner found that he had lack of endurance that significantly limited functional ability with repeated use over a period of time that he attributed to the Veteran's advanced age.  Joint stability test reflects that there is no history of recurrent subluxation or lateral instability of the left knee.  Joint stability testing was normal.  The Veteran regularly uses a wheelchair or a walker.  When asked to opine whether the Veteran's left knee instability was at least as likely as not due to or the result of the TKR, left knee, the VA examiner provided a negative opinion.  Her rationale was that the Veteran denied instability in the left knee; he reported that he relies on his left knee for standing and walker assisted ambulation.  On examination, there was no instability of the left knee joint detected.  Therefore, she stated that since there was instability of the left knee, there was no left knee instability opinion to render.

In light of the above evidence, the Board finds that since the November 17, 2014 VA examination, the objective medical evidence has been negative for findings of subluxation or instability.  The Board places the most probative weight on the results of objective physical examination by health care specialists.  

Thus, the evidence of record does not warrant a separate disability rating for left knee instability for the period beginning on November 17, 2014.



ORDER

Entitlement to a separate 10 percent rating for left knee instability for the period prior to November 17, 2014, is granted.
  
Entitlement to a separate 10 percent rating for left knee instability for the period beginning on November 17, 2014,  is denied.



____________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


